Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Macris (US 20020134419 A1).

Regarding claim 1, Macris teaches in Figs. 9A and 9C with associated text a microelectronics package, comprising: 
an integrated circuit (IC) die 52 comprising a semiconductor material (paragraph [0070]), the IC die having a first surface (surface with components 12) and an opposing second surface (bottom surface opposite first surface), wherein the first surface comprises an active layer (14 and 36) (Fig. 9A, paragraph [0070] and [0102]); and 
a thermoelectric cooler (TEC) (58, 56, 60, 46 and 48) (paragraph [0104]) embedded within the IC die between the first surface and the second surface (Fig. 9A) and adjacent to the active layer (Fig. 9A), wherein the TEC has an annular shape (Fig. 9C) that is substantially parallel to the first or second surfaces of the IC die (Figs. 9A and 9C, paragraph [0102]), the TEC comprising a thermoelectric material (56 and 58) that is confined between an outer sidewall (outer edge of ring made of 56 and 58) along an outer perimeter and an inner sidewall (outer sidewall of 60) along an inner perimeter, the inner and outer sidewalls substantially orthogonal to the first and second surfaces (Fig. 9A and 9C, paragraph [0102]).  

Regarding claim 2, Macris teaches the TEC comprises a plurality of first regions 56 and a plurality of second regions 58 distributed along an annular strip bounded by the outer sidewall and the inner sidewall (Fig. 9C), wherein the first regions alternate with the second regions along the strip, and wherein the first regions comprise a first thermoelectric material and the second regions comprise a second thermoelectric material, and wherein the first thermoelectric material has a first conductivity type and the second thermoelectric material has a second conductivity type complementary to the first conductivity type (Fig. 9C paragraph [0102]).  

Regarding claim 6, Macris teaches the thermoelectric material comprises at least one of bismuth, lead, selenium, sulfur, oxygen, tellurium, silicon, germanium, tin, magnesium, barium, sodium, gallium, indium, zinc, copper, niobium, cobalt, gold, nickel or titanium (14 is silicon paragraph [0081] and the thermoelectric material is formed doping 14 (paragraph [0102])).  

Regarding claim 7, Macris teaches the TEC is a continuous closed annulus between the outer sidewall and the inner sidewall, and wherein the inner sidewall completely surrounds the portion of the semiconductor material (Fig. 9A and 9C).  

Regarding claim 12, Macris teaches a distance between the thermoelectric element and the active layer is not more than 50 microns (the active layer is directly on the thermoelectric element so that the distance is 0 microns Fig. 9A).  

Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dibra (US 9444027 B2).

Regarding claim 1, Dibra teaches in Fig. 7C which refers to 7A for details of the heat transfer device 154 9C with associated text A microelectronics package, comprising: 
an integrated circuit (IC) die (154, 96 and 94) comprising a semiconductor material (column 3, lines 17-19), the IC die having a first surface (surface of 94) and an opposing second surface (bottom surface opposite first surface), wherein the first surface comprises an active layer 94 (Fig. 7C, column 12, lines 7-11); and 
a thermoelectric cooler (TEC) (22a, 22b and insulating structure therebetween of 154 (column 12, lines 12-14) embedded within the IC die between the first surface and the second surface (Fig. 7C) and adjacent to the active layer (Fig. 7C), wherein the TEC has an annular shape (22a is separated from and surrounds 22b so that it is annular Fig. 7C, column 5, lines 23-27) that is substantially parallel to the first or second surfaces of the IC die (Fig. 7C, column 5, lines 23-27), the TEC comprising a thermoelectric material 22a that is confined between an outer sidewall (outer sidewall of 22a) along an outer perimeter and an inner sidewall (inner sidewall of 22a) along an inner perimeter, the inner and outer sidewalls substantially orthogonal to the first and second surfaces (Fig. 7C).  

Regarding claim 6, Dibra teaches the thermoelectric material comprises at least one of bismuth, lead, selenium, sulfur, oxygen, tellurium, silicon, germanium, tin, magnesium, barium, sodium, gallium, indium, zinc, copper, niobium, cobalt, gold, nickel or titanium (column 6, lines 6-9).  

Regarding claim 7, Dibra teaches the TEC is a continuous closed annulus between the outer sidewall and the inner sidewall, and wherein the inner sidewall completely surrounds the portion of the semiconductor material (Fig. 9A and 9C).  

Regarding claim 10, Dibra teaches the one or more thermoelectric materials have a structure that is any one of a polycrystalline structure (polysilicon column 6, lines 6-9), a monocrystalline structure or an amorphous structure

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dibra as applied to claim 1 and further in view of McConnell (Angela D. McConnell; Thermal Conductivity of Doped Polysilicon Layers; JOURNAL OF MICROELECTROMECHANICAL SYSTEMS, VOL. 10, NO. 3, SEPTEMBER 2001).

	Regarding claim 3, Dibra teaches the microelectronics package of claim 1, wherein the inner perimeter surrounds an interior region 22b.
	Dibra does not specify that the interior region has a larger thermal conductivity than the thermoelectric material, however Dibra teaches the interior region is made of p doped polysilicon (column 6, lines 6-9) and the thermoelectric material is n doped polysilicon (column 6, lines 6-9).
	McConnell discloses in Fig. 5 with associated text a thermal conductivity of a p doped polysilicon (thermal conductivity of polysilicon with 2*10^18 cm^-3 of Boron marked with closed diamonds in Fig. 5 which is p-type (page 365 right hand column paragraph 1)) having a material similar to the inner region of Dibra is greater than a thermal conductivity of a n doped polysilicon (thermal conductivity of polysilicon with 4.1*10^19 cm^-3 of Phosphorus marked with open triangles in Fig. 5 which is n-type (page 365 right hand column paragraph 2)) similar to the material of the thermoelectric material of Dibra.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials with thermal conductivities similar to those taught by McConnell for the inner region and thermoelectric material of Dibra because according to McConnel the materials are p doped polysilicon for the inner region and n doped polysilicon for the thermoelectric material (page 365 right hand column paragraphs 1-2). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have p doped polysilicon of McConnell for the inner region and n doped polysilicon of McConnell for the thermoelectric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 4, Dibra teaches the semiconductor material is a first semiconductor material, and the interior region comprises a second semiconductor material, and wherein the first and second semiconductor materials comprise silicon (column 6, lines 6-9).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Macris as applied to claim 1 and further in view of Yasusaka (US 20150255451 A1).

	Regarding claim 3, Macris teaches the microelectronics package of claim 1, wherein the inner perimeter surrounds an interior region (46 and 60) (Figs. 9A and 9C) that has a larger thermal conductivity than the thermoelectric material (using metal for 46 would make the material have greater thermal conductivity).
	Macris does not specify that the interior region has a larger thermal conductivity than the thermoelectric material, however Dibra teaches the interior region is made of a conductive material (Au with thermal conductivity 315 W/mK or Cu with thermal conductivity 398 W/mK paragraph [0081]) and the thermoelectric material is silicon (56 and 58 are doped regions of the substrate (paragraph [0102]) which is silicon (paragraph [0081])).
	Yasusaka discloses a thermal conductivity of a conducting material (thermal conductivity of aluminum 232 W/mK (paragraph [0042]) having a material similar to the inner region of Macris is greater than a thermal conductivity of a silicon material (115 W/mK (paragraph [0041]) similar to the material of the thermoelectric material of Dibra.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials with thermal conductivities similar to those taught by Yasusaka for the inner region and thermoelectric material of Macris because according to Yasusaka the materials are a conducting material for the inner region and silicon for the thermoelectric material (paragraphs [0041]-[0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have aluminum for the conducting material of Yasusaka for the inner region and the silicon of Yasusaka for the thermoelectric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Macris in view of Yasusaka as applied to claim 3 and further in view of Shiu et. Al. (US 5956569 A hereinafter Shiu).

	Regarding claim 5, Macris in view of Yasusaka teaches the microelectronics package of claim 3, wherein a first electrode 48 is between the outer sidewall and the semiconductor material (Macris Fig. 9C), and a second electrode 46 is between the inner sidewall and interior region (Fig. 9C), and wherein the first electrode and the second electrode comprise interconnect vias that extend through the active layer
	Macris does not specify the first electrode and the second electrode comprise interconnect vias that extend through the active layer.
	Shiu discloses in Figs. 6A and 12A with associated text a first electrode and a second electrode 38 similar to that of Macris in view of Yasusake comprise interconnect vias (28 and parts of 38 extending through 28) (column 5, lines 23-26) that extend through an active layer 20 (column 5, lines 16-19, Fig. 6A and 12A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use interconnect vias similar to those of Shiu in the first electrode and the second electrode of Macris in view of Yasusaka because according to Shiu the first metal layer 38 and the first polysilicon layer 46 are connected to form an electrically conductive path between two adjacent bonding pads 24 (column 7, lines 36-41) and so would be suitable as an interconnect structure in the device of Macris in view of Yasusaka for connection to for example a power supply.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dibra as applied to claim 1 and further in view of Shiu et. Al. (US 5956569 A hereinafter Shiu).

	Regarding claim 11, Dibra teaches the microelectronics package of claim 1.
	Dibra does not specify the inner sidewall and the outer sidewall are separated by a distance of not less than 100 microns however Dibra teaches the inner sidewall and the outer sidewall are separated by a thickness of the thermoelectric material.
	Shiu discloses in Fig. 12A with associated text a thermoelectric material 46 similar to that of Dibra wherein a thickness of the thermoelectric material is 3 to 6 microns so that by using a thermoelectric material with a thickness of 3 to 6 microns as taught by Shiu for the thermoelectric material of Dibra the inner sidewall and the outer sidewall would be separated by a distance of not less than 100 microns.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, the thickness of the thermoelectric material would have been obvious to one of ordinary skill in the art at the time of the invention because absent evidence or disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d454, 105 USQ 233, 235 (CCPA 1995). Furthermore the specification contains no disclosure of either the critical nature of the dimensions claimed or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the claimed dimensions or variable are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Macris as applied to claim 1 and further in view of Kim et. Al. (US 20160027986 A1).

Regarding claim 13, Macris teaches in Figs. 9A and 9C with associated text a system, comprising: 
an integrated circuit (IC), wherein the integrated circuit comprises: 
an IC die 52 comprising a semiconductor material (paragraph [0070]), the IC die having a first surface (surface with components 12) and an opposing second surface (bottom surface opposite first surface), wherein the first surface comprises an active layer (14 and 36) (Fig. 9A, paragraph [0070] and [0102]); and 
a thermoelectric cooler (TEC) (58, 56, 60, 46 and 48) (paragraph [0104]) embedded within the IC die between the first surface and the second surface (Fig. 9A) and adjacent to the active layer (Fig. 9A), wherein the TEC has an annular shape (Fig. 9C) that is substantially parallel to the first or second surfaces of the IC die (Figs. 9A and 9C, paragraph [0102]), the TEC comprising a thermoelectric material that is confined between an Application. No. 16/168,5343 Examiner: GRAYDocket No. AA8914-USArt Unit: 2897outer sidewall (outer edge of ring made of 56 and 58) along an outer perimeter and an inner sidewall (outer sidewall of 60) along an inner perimeter, the inner and outer sidewalls are substantially orthogonal to the first and second surfaces (Fig. 9A and 9C, paragraph [0102]), wherein the integrated circuit is coupled to a first power supply (the integrated circuit (heat source) demands current and so must be connected to a power supply (paragraph [0104]), and wherein the thermoelectric element is coupled to a second power supply 62 (Fig. 9C, paragraph [0104]).
Macris does not specify the system comprises system, comprising: a memory; and the integrated circuit (IC) is coupled to the memory, however Macris teaches the IC is a microprocessor (CPU paragraph [0105]).
	Kim discloses in Fig. 21 with associated text a memory 2240; and an integrated circuit (IC) 2210 similar to that of Macris, coupled to the memory.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the integrated circuit (IC) of Macris to a memory as taught by Kim because according to Kim such as structure allows making a computing system, such as a personal computer (PC), a server computer, a workstation, a tablet computer, a laptop computer, a mobile phone, a smart phone, a PDA, a PMP, a digital camera, a digital television, a set-top box, a music player, a portable game console, a navigation device, etc (Kim paragraph [0179]).

Regarding claim 14, Macris teaches a first electrode 46 is coupled the inner sidewall and a second electrode 48 is coupled to the outer sidewall, wherein the first electrode and the second electrode are coupled to the second power supply (the first and second electrodes are connected to the power supply though the thermoelectric material Fig. 9C, paragraph [0102])), and wherein the outer sidewall is to be the hot side of the thermoelectric element, and the inner sidewall is to be the cold side of the thermoelectric element (paragraph [0101]).  

Regarding claim 15, Macris teaches the system of claim 13.
Macris does not specify a temperature sensor is within or under the active layer, and wherein the temperature sensor is coupled to a temperature control unit that is coupled to the second power supply.  
	Kim discloses in Figs. 8A-10 with associated text a temperature sensor (paragraph [0120]) is within or under the active layer 320 (Fig. 8B), paragraph [0120]), and wherein the temperature sensor is coupled to a temperature control unit 352 (Fig. 10, paragraph [0120]) that is coupled to a second power supply (Fig. 10, paragraph [0120]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor and temperature control unit similar to that of Kim in the system of Macris because according to Kim such as structure may generate control signals CS1 and CS2 based on a first temperature and a second temperature. (Kim paragraph [0120]) so that the thermoelectric cooler of Macris can be operated only when a temperature of the IC is too high thus conserving power when the IC temperature is proper.

Regarding claim 16, Macris teaches the integrated circuit is a microprocessor or a memory (CPU paragraph [0105]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897